Exhibit 10.6

TERM GUARANTEE AGREEMENT

dated as of

July 31, 2015,

among

THE GUARANTORS PARTY HERETO

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions    SECTION 1.01.   

Credit Agreement

     1    SECTION 1.02.   

Other Defined Terms

     1    ARTICLE II    The Guarantees    SECTION 2.01.   

Guarantee

     2    SECTION 2.02.   

Guarantee of Payment; Continuing Guarantee

     3    SECTION 2.03.   

No Limitations

     3    SECTION 2.04.   

Reinstatement

     5    SECTION 2.05.   

Agreement to Pay; Subrogation

     5    SECTION 2.06.   

Information

     5    SECTION 2.07.   

Payments Free of Taxes

     5    ARTICLE III    Indemnity, Subrogation and Subordination    SECTION
3.01.   

Indemnity and Subrogation

     6    SECTION 3.02.   

Contribution and Subrogation

     6    SECTION 3.03.   

Subordination

     6    ARTICLE IV    Representations and Warranties    ARTICLE V   
Miscellaneous    SECTION 5.01.   

Notices

     7    SECTION 5.02.   

Waivers; Amendment

     7    SECTION 5.03.   

Collateral Agent’s Fees and Expenses; Indemnification

     8    SECTION 5.04.   

Successors and Assigns

     10    SECTION 5.05.   

Survival of Agreement

     10    SECTION 5.06.   

Counterparts; Effectiveness; Several Agreement

     10    SECTION 5.07.   

Severability

     10   

 

-i-



--------------------------------------------------------------------------------

SECTION 5.08.   

Right of Set-Off

     11    SECTION 5.09.   

Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent

     11    SECTION 5.10.   

WAIVER OF JURY TRIAL

     12    SECTION 5.11.   

Headings

     12    SECTION 5.12.   

Termination or Release

     12    SECTION 5.13.   

Additional Guarantors

     12    SECTION 5.14.   

Keepwell

     13   

Schedules

 

I    Excluded Subsidiaries II    Guarantors

 

-ii-



--------------------------------------------------------------------------------

TERM GUARANTEE AGREEMENT dated as of July 31, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) among
the Guarantors from time to time party hereto and DEUTSCHE BANK AG NEW YORK
BRANCH, as Term Collateral Agent, on behalf of itself and the other Secured
Parties (in such capacity, the “Collateral Agent”).

Reference is made to (i) the Term Loan Credit Agreement dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among BUILDERS FIRSTSOURCE, INC., a Delaware corporation,
(the “Borrower”), the Lenders party thereto and DEUTSCHE BANK AG NEW YORK
BRANCH, as Term Administrative Agent and (ii) the Term Collateral Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Collateral Agreement”), among the Borrower, the
other grantors party thereto and the Collateral Agent. The Lenders have agreed
to extend credit to the Borrower subject to the terms and conditions set forth
in the Credit Agreement. The obligations of the Lenders to extend such credit
are conditioned upon, among other things, the execution and delivery of this
Agreement. The Guarantors are affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement
(including in the introductory paragraph hereto) and not otherwise defined
herein have the meanings specified in the Credit Agreement.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

“Claiming Party” has the meaning assigned to such term in Section 3.02.

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Contributing Party” has the meaning assigned to such term in Section 3.02.



--------------------------------------------------------------------------------

“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Excluded Subsidiary” means (a) any Subsidiary that is a Non-Wholly Owned
Subsidiary of the Borrower (for so long as such Subsidiary remains a Non-Wholly
Owned Subsidiary), (b) each Subsidiary listed on Schedule I, (c) any Foreign
Subsidiary, (d) any Subsidiary that is prohibited by any applicable contractual
obligation existing on the Effective Date or on the date any such Subsidiary is
acquired or organized (as long as, in the case of an acquisition of a
subsidiary, such prohibition in respect of such contract did not arise as part
of such acquisition) or Requirement of Law from guaranteeing or granting Liens
to secure the Secured Obligations (and for so long as such restriction or any
replacement or renewal thereof is in effect) or to the extent that a guarantee
or grant by such Subsidiary could result in material adverse tax consequences as
reasonably determined by the Borrower, (e) any Immaterial Subsidiary, (f) any
other Subsidiary with respect to which, in the reasonable judgment of the
Borrower and the Term Administrative Agent, the cost or other consequences of
providing a Guarantee of the Secured Obligations shall be excessive in view of
the benefits to be obtained by the Secured Parties therefrom, (g) any
(i) Subsidiary that is a CFC or (ii) CFC Holdco and (h) each Unrestricted
Subsidiary; provided, that upon notice to the Term Administrative Agent, the
Borrower may at any time and in its sole discretion deem that any Restricted
Subsidiary, or to the extent reasonably acceptable to the Term Administrative
Agent, any Foreign Subsidiary, shall not be an Excluded Subsidiary for purposes
of this Agreement and the other Loan Documents.

“Guarantors” means the Subsidiaries of the Borrower identified as such on
Schedule II hereto and each other Subsidiary that becomes a party to this
Agreement as a Guarantor on or after the Effective Date pursuant to
Section 5.13; provided that if a Subsidiary is released from its obligations as
a Guarantor hereunder as provided in Section 5.12(b), such Subsidiary shall
cease to be a Guarantor hereunder effective upon such release. For the avoidance
of doubt, Guarantors are referred to as “Subsidiary Loan Parties” in the Credit
Agreement.

“Qualified ECP Loan Party” means, in respect of any Secured Swap Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Secured Swap Obligation or such other person as constitutes
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Supplement” means an instrument in the form of Exhibit A hereto, or any other
form approved by the Collateral Agent, and in each case reasonably satisfactory
to the Collateral Agent.

ARTICLE II

THE GUARANTEES

SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees to each of the Secured Parties, jointly with the other Guarantors and
severally, the

 

-2-



--------------------------------------------------------------------------------

due and punctual payment and performance of the Secured Obligations. Each
Guarantor further agrees that the Secured Obligations may be extended or
renewed, in whole or in part, or amended or modified, without notice to or
further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal, or amendment or
modification, of any of the Secured Obligations. Each Guarantor waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Secured Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.
Notwithstanding anything to the contrary contained herein, the obligations of
each Guarantor hereunder at any time shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code or any comparable provisions of any other applicable law, in
each case to the extent (if any) applicable to such Guarantor.

SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy or similar proceeding shall have stayed the
accrual of collection of any of the Secured Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Collateral Agent or any other Secured Party to any
security held for the payment of any of the Secured Obligations or to any
balance of any deposit account or credit on the books of the Collateral Agent or
any other Secured Party in favor of the Borrower, any other Loan Party or any
other Person. Each Guarantor agrees that its guarantee hereunder is continuing
in nature and applies to all of the Secured Obligations, whether currently
existing or hereafter incurred.

SECTION 2.03. No Limitations. (a) Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 5.12, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Secured
Obligations, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Secured Obligations, any impossibility in the
performance of any of the Secured Obligations or otherwise. Without limiting the
generality of the foregoing, except for the termination or release of its
obligations hereunder as expressly provided in Section 5.12, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:

(i) the failure of any Secured Party or any other Person to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise;

(ii) any rescission, waiver, amendment, restatement or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;

(iii) the release of, or any impairment of or failure to perfect any Lien on,
any security held by any Secured Party for any of the Secured Obligations;

 

-3-



--------------------------------------------------------------------------------

(iv) any default, failure or delay, willful or otherwise, in the performance of
any of the Secured Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
of all the Secured Obligations (other than contingent indemnification
obligations not yet accrued and payable as to which no claim has been made));

(vi) any illegality, lack of validity or lack of enforceability of any of the
Secured Obligations;

(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any of the Secured Obligations;

(viii) the existence of any claim, set-off or other rights that any Guarantor
may have at any time against the Borrower, the Collateral Agent, any other
Secured Party or any other Person, whether in connection with the Credit
Agreement, the other Loan Documents or any unrelated transaction;

(ix) this Agreement having been determined (on whatsoever grounds) to be
invalid, non-binding or unenforceable against any other Guarantor ab initio or
at any time after the Effective Date;

(x) the fact that any Person that, pursuant to the Loan Documents, was required
to become a party hereto may not have executed or is not effectually bound by
this Agreement, whether or not this fact is known to the Secured Parties;

(xi) any action permitted or authorized hereunder; or

(xii) any other circumstance (including any statute of limitations), or any
existence of or reliance on any representation by the Collateral Agent, any
Secured Party or any other Person, that might otherwise constitute a defense to,
or a legal or equitable discharge of, the Borrower, any Guarantor or any other
guarantor or surety (other than the payment in full in cash of all the Secured
Obligations (other than contingent indemnification obligations not yet accrued
and payable as to which no claim has been made)).

Each Guarantor expressly authorizes the Secured Parties to take and hold
security in accordance with the terms of the Loan Documents for the payment and
performance of the Secured Obligations, to exchange, waive or release any or all
such security (with or without consideration), to enforce or apply such security
and direct the order and manner of any sale thereof in their sole discretion or
to release or substitute any one or more other guarantors or obligors upon or in
respect of the Secured Obligations, all without affecting the obligations of any
Guarantor hereunder.

 

-4-



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Secured Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the payment in full in cash of all the
Secured Obligations (other than contingent indemnification obligations not yet
accrued and payable as to which no claim has been made). The Collateral Agent
and the other Secured Parties may, at their election and in accordance with the
terms of the Loan Documents, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Secured Obligations, make any other accommodation with the Borrower or any other
Loan Party or exercise any other right or remedy available to them against the
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Secured
Obligations (other than contingent indemnification obligations not yet accrued
and payable as to which no claim has been made) have been paid in full in cash.
To the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that, unless released
pursuant to Section 5.12(b), its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Secured Obligations is rescinded or must otherwise be
restored by any Secured Party upon the insolvency, bankruptcy or reorganization
(or any analogous proceeding in any jurisdiction) of the Borrower, any other
Loan Party or otherwise.

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at applicable law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Secured Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Collateral Agent
for distribution to the applicable Secured Parties in cash the amount of such
unpaid Secured Obligation. Upon payment by any Guarantor of any sums to the
Collateral Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Secured Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

SECTION 2.07. Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Guarantor hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes on the same terms and to the same extent that payments by the
Borrower are required to be so made pursuant to the terms of Section 2.17 of the
Credit Agreement. The provisions of Section 2.17 of the Credit Agreement shall
apply to each Guarantor, mutatis mutandis.

 

-5-



--------------------------------------------------------------------------------

ARTICLE III

INDEMNITY, SUBROGATION AND SUBORDINATION

SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03) in respect of any payment hereunder, the Borrower
agrees that (a) in the event a payment in respect of any obligation of the
Borrower shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to any Term Security Document to satisfy in
whole or in part any Secured Obligations owed to any Secured Party, the Borrower
shall indemnify such Guarantor in an amount equal to the greater of the book
value or the fair market value of the assets so sold.

SECTION 3.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 3.03) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Secured Obligations or
assets of any other Guarantor (other than the Borrower) shall be sold pursuant
to any Term Security Document to satisfy any Secured Obligation owed to any
Secured Party and such other Guarantor (the “Claiming Party”) shall not have
been fully indemnified as provided in Section 3.01, the Contributing Party shall
indemnify the Claiming Party in an amount equal to the amount of such payment or
the greater of the book value or the fair market value of such assets, as the
case may be, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Party on the date hereof (or, in the case
of any Guarantor becoming a party hereto pursuant to Section 5.13, the date of
the Supplement executed and delivered by such Guarantor) and the denominator
shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 5.13,
such other date). Any Contributing Party making any payment to a Claiming Party
pursuant to this Section 3.02 shall be subrogated to the rights of such Claiming
Party under Section 3.01 to the extent of such payment.

SECTION 3.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 3.01 and 3.02 and
all other rights of the Guarantors of indemnity, contribution or subrogation
under applicable law or otherwise shall be fully subordinated to the payment in
full in cash of all the Secured Obligations. No failure on the part of the
Borrower or any Guarantor to make the payments required by Sections 3.01 and
3.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of the obligations of such Guarantor hereunder.

(b) Each Guarantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent
(provided that no such notice shall be required to be given in the case of any
Event of Default arising under Section 7.01(h) or 7.01(i) of the Credit
Agreement), all Indebtedness and other monetary obligations owed by it to, or to
it by, any other Guarantor or any other Subsidiary shall be fully subordinated
to the payment in full in cash of all the Secured Obligations.

 

-6-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Guarantor represents and warrants to the Collateral Agent and the other
Secured Parties that (a) the execution, delivery and performance by such
Guarantor of this Agreement have been duly authorized by all necessary corporate
or limited liability or limited partnership action and, if required, action by
the holders of such Guarantor’s Equity Interests, and that this Agreement has
been duly executed and delivered by such Guarantor and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, court protection, administration or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law, and (b) all
representations and warranties set forth in the Credit Agreement as to such
Guarantor are true and correct in all material respects; provided that, to the
extent such representations and warranties specifically refer to an earlier
date, they are true and correct in all material respects as of such earlier
date; provided, further that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language is true and
correct in all respects.

ARTICLE V

MISCELLANEOUS

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b)

 

-7-



--------------------------------------------------------------------------------

of this Section 5.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent or any Lender
may have had notice or knowledge of such Default at the time. No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Guarantor or Guarantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Collateral Agent may, without the consent of any Secured Party, consent to a
departure by any Guarantor from any covenant of such Guarantor set forth herein
to the extent such departure is consistent with the authority of the Collateral
Agent set forth in the definition of the term “Collateral and Guarantee
Requirement” in the Credit Agreement.

SECTION 5.03. Collateral Agent’s Fees and Expenses; Indemnification.

(a) Each Guarantor, jointly with the other Guarantors and severally, agrees to
reimburse the Collateral Agent for its fees and expenses incurred hereunder as
provided in Section 9.03(a) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to “each
Guarantor.”

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor, jointly with the other Guarantors and severally,
agrees to indemnify the Collateral Agent and the other Indemnitees against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced out-of-pocket fees and
expenses (limited, in the case of (i) legal fees and expenses to the reasonable
and documented or invoiced out-of-pocket fees and expenses of one counsel for
all Indemnitees and, to the extent reasonably determined by the Collateral Agent
to be necessary, one firm of local counsel in each relevant material
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) (and, in the case of an actual conflict of interest, where the
Indemnitee affected by such conflict notifies the Borrower of the existence of
such conflict and thereafter retains its own counsel, one additional counsel for
the affected Indemnitees similarly situated) for all Indemnitees (which may
include a single special counsel acting in multiple jurisdictions) and (ii) the
fees and expenses of any other advisor or consultant, to the reasonable and
documented or invoiced out-of-pocket fees and expenses of such advisor or
consultant, but solely to the extent that such consultant or advisor has been
retained with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed), incurred by or asserted against any Indemnitee by any
third party or the Borrower or any Subsidiary arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether brought by a third party or
by the Borrower or any Subsidiary and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, costs or
related

 

-8-



--------------------------------------------------------------------------------

expenses (w) resulted from the gross negligence, bad faith or willful misconduct
of such Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (x) resulted from a
material breach of the Loan Documents by such Indemnitee or its Related Parties
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment), (y) arise from disputes between or among Indemnitees
(other than claims against an Indemnitee in its capacity or in fulfilling its
role as an agent, an arranger or any similar roles under the Loan Documents)
that do not involve an act or omission by the Borrower or any Subsidiary or
(z) any settlement effected without the Borrower’s prior consent, but if settled
with the Borrower’s prior consent (such consent not to be unreasonably withheld
or delayed), the Borrower will indemnify and hold harmless each Indemnitee from
and against any and all losses, claims, damages, liabilities and expenses by
reason of such settlement in accordance with this paragraph; provided further
that the Borrower shall not, without the prior written consent of the applicable
Indemnitee (which consent shall not be unreasonably withheld, delayed or
conditioned), effect any settlement of any pending or threatened claim,
litigation, investigation or proceeding in respect of which indemnity could have
been sought hereunder by such Indemnitee unless (a) such settlement includes a
full and unconditional release of such Indemnitee in form and substance
reasonably satisfactory to such Indemnitee from all liability on claims that are
the subject matter of such claim, litigation, investigation or proceeding and
(b) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of such Indemnitee.

(c) To the fullest extent permitted by applicable law, no party hereto nor any
Affiliate of any party hereto, nor any officer, director, employee, agent,
controlling person, advisor or other representative of the foregoing or any
successor or permitted assign of any of the foregoing shall assert and each
hereby waives, any claim against any other such Person on any theory of
liability for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages, but in any event including, without limitation, any
loss of profits, business or anticipated savings) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, or as a result of, or in any
way related to, this Agreement or any Loan Document or any agreement or
instrument contemplated hereby or thereby, the Financing Transactions, any Loan
or the use of the proceeds thereof and each such Person further agrees not to
sue upon any such claim or any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor; provided that the foregoing
shall in no event limit the Guarantors’ indemnification obligations under clause
(b) above.

(d) Notwithstanding anything to the contrary in this Agreement, to the extent
permitted by applicable law, no party hereto or an Indemnitee shall assert, and
each hereby waives, any claim against any other Person for any direct or actual
damages arising from the use by unintended recipients of information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems
(including the Internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby; except to the
extent that such direct or actual damages are determined by a court of competent
jurisdiction in a final, non-appealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of, or a material breach of the Loan
Documents by, such Indemnitee or its Related Parties.

(e) The provisions of this Section 5.03 shall remain operative and in full force
and effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby or thereby,
the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Secured Party. All
amounts due under this Section 5.03 shall be payable not later than 10 Business
Days after written demand therefore; provided, however, any Indemnitee shall
promptly refund an indemnification payment received hereunder to the extent that
there is a final judicial determination that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 5.03. Any
such amounts payable as provided hereunder shall be additional Secured
Obligations.

 

-9-



--------------------------------------------------------------------------------

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in this Agreement and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the Secured
Parties and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, in each case, in accordance with and subject to the
limitations set forth in Section 9.05 of the Credit Agreement.

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective as to any Guarantor when a
counterpart hereof executed on behalf of such Guarantor shall have been
delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Guarantor and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Guarantor, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Guarantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein (and any such
assignment or transfer shall be void) except as expressly provided in this
Agreement and the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

-10-



--------------------------------------------------------------------------------

SECTION 5.08. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender to or for the credit or the account of any Guarantor
against any of and all the obligations of such Guarantor then due and owing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although (i) such
obligations may be contingent or unmatured and (ii) such obligations are owed to
a branch or office of such Lender different from the branch or office holding
such deposit or obligated on such Indebtedness. The applicable Lender shall
notify the applicable Guarantor and the Collateral Agent of such setoff and
application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section 5.08. The rights of each Lender and its Affiliates under this
Section 5.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender and its Affiliates may have.

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. (a) This Agreement shall be construed
in accordance with and governed by the laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Collateral Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement against any Guarantor or its respective properties in the courts of
any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 5.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

(e) Each Guarantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding and the Borrower hereby accepts such designation and
appointment.

 

-11-



--------------------------------------------------------------------------------

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.12. Termination or Release. (a) Subject to Section 2.04, this
Agreement and the Guarantees made herein shall terminate automatically on the
Termination Date.

(b) The guarantees made herein shall also terminate and be released at the time
or times and in the manner set forth in Section 9.14 of the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 5.12, the Collateral Agent shall execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release so long as the
applicable Loan Party shall have provided the Collateral Agent such
certifications or documents as the Collateral Agent shall reasonably request in
order to demonstrate compliance with this Section 5.12. Any execution and
delivery of documents by the Collateral Agent pursuant to this Section 5.12
shall be without recourse to or warranty by the Collateral Agent or any other
Secured Party.

SECTION 5.13. Additional Guarantors. Additional Persons may become Guarantors
after the date hereof as contemplated by the Credit Agreement. Upon execution
and

 

-12-



--------------------------------------------------------------------------------

delivery by the Collateral Agent and a Person of a Supplement, any such Person
shall become a Guarantor hereunder with the same force and effect as if
originally named as such herein. The execution and delivery of any such
instrument shall not require the consent of any other Guarantor hereunder. The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any Person as a party to this
Agreement.

SECTION 5.14. Keepwell. Each Qualified ECP Loan Party, jointly and severally,
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of such Loan Party’s obligations under this Agreement and the
other Loan Documents in respect of Secured Swap Obligations (provided, however,
that each Qualified ECP Loan Party shall only be liable under this Section 5.14
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 5.14, or otherwise under this
Agreement or the other Loan Documents, voidable under applicable law, including
fraudulent conveyance or fraudulent transfer laws, and not for any greater
amount). The obligations of each Qualified ECP Loan Party under this
Section 5.14 shall remain in full force and effect until the Termination Date,
in each case, in accordance with and subject to the limitations set forth in
Section 9.05 of the Credit Agreement. Each Qualified ECP Loan Party intends that
this Section 5.16 constitute, and this Section 5.14 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

[Signature Pages Follow]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Builders FirstSource Holdings, Inc.

Builders FirstSource - Northeast Group, LLC

Builders FirstSource - Texas GenPar, LLC

Builders FirstSource - MBS, LLC

BFS Texas, LLC

BFS IP, LLC

Builders FirstSource - Dallas, LLC

Builders FirstSource - Florida, LLC

Builders FirstSource - Florida Design Center, LLC

Builders FirstSource - Ohio Valley, LLC

BFS, LLC

Builders FirstSource - Atlantic Group, LLC

Builders FirstSource - Southeast Group, LLC

Builders FirstSource - Raleigh, LLC

Builders FirstSource - Colorado Group, LLC

Builders FirstSource-Colorado , LLC

ProBuild Holdings LLC

ProBuild Company LLC

ProBuild North Transportation, LLC

Timber Roots, LLC

Spenard Builders Supply LLC

Pro-Build Real Estate Holdings, LLC

Builder’s Capital, LLC

By  

/s/ Donald F. McAleenan

  Name:   Donald F. McAleenan   Title:   Senior Vice President and Secretary

Builders FirstSource - Texas Group, L.P.

Builders FirstSource - South Texas, L.P.

Builders FirstSource - Intellectual Property, L.P.

Builders FirstSource - Texas Installed Sales, L.P.

By:   Builders FirstSource, Inc. Its:   General Partner By  

/s/ Donald F. McAleenan

  Name:   Donald F. McAleenan   Title:   Senior Vice President and Secretary

[Signature Page to Term Guarantee Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

By  

/s/ Michael Winters

  Name:   Michael Winters   Title:   Vice President By  

/s/ Michael Shannon

  Name:   Michael Shannon   Title:   Vice President